                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ESTATE OF JIMMIE MARTELL SANDERS,
by Special Administrator Diann Cannady,

                    Plaintiff,
                                                  Case No. 20-cv-1164-pp
      v.

JAY STEINKE,

                    Defendant.


                                 SCHEDULING ORDER


      The court has reviewed the joint Rule 26(f) plan, and finds the parties’

proposed plan acceptable. The court will adopt the parties’ proposed schedule

in this order.

      The court strongly encourages parties to begin considering settlement

early in the case. There are five magistrate judges in the Eastern District—

three active and two recalled—all of whom are experienced mediators and who

are willing and able to conduct a mediation via videoconference. If the parties

decide at any point that they would like to utilize a magistrate judge to

facilitate mediation, they may request the appointment of a mediator by either

calling chambers—with all parties on the line—or by filing a joint motion or

stipulation. The court will refer the case to a magistrate judge as soon as

possible after receiving such a request.




                                           1

           Case 2:20-cv-01164-PP Filed 04/06/21 Page 1 of 3 Document 16
      Parties who need a protective order shall use the boilerplate order

template located in the appendix to the Eastern District’s local rules, available

at www.wied.uscourts.gov/local-rules-and-orders. If there is some reason the

parties cannot use the boilerplate order or must deviate from the order, they

must inform the court in their motion for protective order. The court will not

sign protective orders that contain provisions that purport to bind the court to

place documents under seal. Seventh Circuit law requires the parties to file a

separate motion to seal, and to state cause; it is not sufficient for the parties to

state as cause that they have agreed that a document should be sealed

because of an agreed protective order.

      The court encourages parties to visit the court’s home page on the

Eastern District web site—www.wied.uscourts.gov/judge/pamela-pepper—for

practice tips.

      In accordance with the parties’ Rule 26(f) plan, the court ORDERS the

following:

      The plaintiff shall disclose the identities of expert witnesses along with

reports and supporting documentation, no later than the end of the day on

April 26, 2021.

      The defendant shall disclose the identities of expert witnesses, along with

reports and supporting documentation, no later than the end of the day on

June 28, 2021.




                                         2

         Case 2:20-cv-01164-PP Filed 04/06/21 Page 2 of 3 Document 16
      The plaintiff shall disclose the identities of rebuttal expert witnesses,

along with reports and supporting documentation, no later than the end of the

day on August 9, 2021.

      The parties shall complete all discovery no later than the end of the day

on August 30, 2021.

      A party wishing to file dispositive motions must do so by the end of the

day on September 10, 2021. The response and reply deadlines mandated by

Civil Local Rule 56 shall apply. The parties shall file a joint status report by

September 10, 2021 if they choose not to file a dispositive motion.

      The court will not set dates for the final pretrial conference or the trial

until dispositive motions have been decided.

      The court ORDERS that when any party files proposed findings of fact,

the party shall e-mail a Word version of those proposed findings to

PepperPO@wied.uscourts.gov.

      Dated in Milwaukee, Wisconsin this 6th day of April, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         3

         Case 2:20-cv-01164-PP Filed 04/06/21 Page 3 of 3 Document 16
